 
PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (the “Agreement”) is made and entered into this
__ day of July, 2011, by and between Lazarus Energy Holdings, LLC, a Delaware
limited liability company (“LEH”), Lazarus Louisiana Refinery II, LLC, a
Delaware limited liability company (“LLRII”), Lazarus Texas Refinery II, LLC, a
Delaware limited liability company (“LTRII”), Lazarus Environmental, LLC, a
Delaware limited liability company (‘LENV”), Lazarus Energy, LLC, a Delaware
limited liability company (“LE”) Lazarus Energy Development, LLC, a Delaware
limited liability company (“LED”), (LE, LLRII, LTRII, LENV, LED and LEH are
sometimes individually referred to herein as a “Lazarus Entity” and collectively
as the “Lazarus Entities”), and Blue Dolphin Energy Company, a Delaware
corporation (“Blue Dolphin” and, together with the Lazarus Entities,
individually a “Party” or collectively, the “Parties”).


For and in consideration of the premises and the mutual covenants and agreements
set forth herein, the Parties agree as follows:


ARTICLE I


CONSTRUCTION OF AGREEMENT


1.1  Definitions.   For purposes of this Agreement, the following terms shall
have the meanings indicated.


“Additional Financing” means debt financing in an amount at least equal to
$3,700,000 for the benefit of LE after Closing, the proceeds of which are to be
used with respect to the Nixon Refinery, the terms of which shall provide for
the application of the gross profit of the Nixon Refinery as follows: (i) first,
to the payment to the provider(s) of such financing of $150,000 per month, (ii)
second, to LE to pay the monthly operating expenses of the Nixon Refinery and
debt service, up to a maximum monthly amount of $750,000 (the “Operating Expense
Allowance”), and (iii) thereafter, in payments of to the provider(s) of such
financing which do not exceed (i) 80% of the net cash flow of the Nixon Refinery
prior to payout, and (ii) 20% of the net cash flow of the Nixon Refinery after
payout, with such payment obligations expiring after the third year of the
operation of the Nixon Refinery, and having such terms and conditions as shall
be reasonably acceptable to Blue Dolphin.


“Affiliate” means a Person controlling, controlled by, or under common control
with, the Person to whom the reference is made.


“BDEC Shares” shall have the meaning given said term in Section 3.1(a).


“Blue Dolphin Common Stock” means the common stock of Blue Dolphin, $.01 par
value per share.
 
 
 
1

--------------------------------------------------------------------------------

 


“Blue Dolphin Disclosure Schedule” means the disclosure schedule which has been
delivered by Blue Dolphin to the Lazarus Entities which is attached to this
Agreement.


“Closing” and “Closing Date” shall each have the meanings given said terms in
Section 4.1.


“Contract” means any legally binding obligation or agreement, whether or not
reduced to writing, and specifically including, without limitation, any client
or customer agreement, note, bond, mortgage, lease of real or personal property
(including, without limitation, automobile, vehicle and other equipment leases),
license or other instrument.


“Disposal Well” means the asset described in Exhibit 1.


“Existing Note” means that certain promissory note payable by LLRII to the order
of Blue Dolphin in the original principal amount of $2,000,000.


“1st International Debt” means the indebtedness of LE to 1st International Bank
and its assigns and sureties in the original amount of $10,000,000 pursuant to
the 1st International Loan Agreement and that certain Promissory Note dated
September 29, 2008, payable by LE to the order of 1st International Bank.


“1st International Loan Agreement” means that certain Loan Agreement dated
September 29, 2008 among 1st International Bank as Lender, LE as Borrower, and
Jonathan Pitts Carroll, Sr. and LEH as Guarantors.


“GAAP” means generally accepted accounting principles, consistently applied, of
the United States of America.


“Interest” means a membership interest representing 100% of the issued and
outstanding membership interest in LE.


“Judgment” means the judgment entered against LEH in connection with the case
styled Blue Dolphin Energy Company v. Lazarus Energy Holdings, LLC in the 129th
District Court of Harris County, Texas.


“Kissick Debt” means the indebtedness of LE which was previously held by Notre
Dame Investors, Inc. and which is now held by John Kissick, in an amount which
will not exceed $1,983,152.89 as of June 1st, 2011.


"Knowledge" as respects any of the Lazarus Entities means the actual knowledge
after reasonable inquiry of Jonathan P. Carroll and, as respects Blue Dolphin
means the actual knowledge after reasonable inquiry of the Chief Executive
Officer of Blue Dolphin.
 
 
 
2

--------------------------------------------------------------------------------

 


“Lazarus Disclosure Schedule” means the disclosure schedule which has been
delivered by the Lazarus Entities to Blue Dolphin which is attached to this
Agreement.


“Liabilities” means all actual liabilities or obligations of any nature
whatsoever, whether absolute or contingent, due or to become due, accrued or
unaccrued, known or unknown, or otherwise, including, but not limited to,
indebtedness for money borrowed, obligations under Contracts, accounts payable,
liabilities imposed by law and/or governmental authorities.


“Liens” means all mortgages, restrictions, liens, pledges, charges, claims,
options, calls, rights of first refusal, or encumbrance of any nature
whatsoever.


“Longview Assets” means the assets described in Exhibit 2.


“Loss” means any and all damages, assessments, fines, judgments, liabilities,
obligations, penalties, fees, costs and/or expenses, including but not limited
to, attorney, expert witness, and consultant fees and costs.


"Material Adverse Effect" means with respect to either Blue Dolphin or a Lazarus
Entity any event, occurrence, change or development, which has, or could
reasonably be expected to have, a material adverse effect on the results of
operations or financial condition of that Party, including its subsidiaries,
taken as a whole other than any event, occurrence, change or development (a)
relating to the economy in general (including commodities prices or exchange
rates), (b) relating to the industry in which that Party operates in general,
except to the extent such event, occurrence, change or development has, or could
reasonably be expected to have, a disproportionate effect on the results of
operations or financial condition of that Party, (c) resulting from the
announcement or pendency of any of the Transactions contemplated by this
Agreement (including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners or employees), (d)
changes in the law or in GAAP, or changes in general legal, regulatory or
political conditions or (e) acts of war, sabotage or terrorism, or any
escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the date of this Agreement.


“Mermentau Assets” means the assets described in Exhibit 3 and the personal
property located on such real property as of the date of this Agreement.


“Nixon Additional Tract” means the real property described in Exhibit 4.


“Nixon Refinery” means the real property and improvements thereon described in
Exhibit 5, and the personal property located on such real property as of the
date of this Agreement and/or which is described in Exhibit 5.


“Operating Expense Allowance” shall have the meaning given to it in the
definition of Additional Financing in this Article I.
 
 
 
3

--------------------------------------------------------------------------------

 


“Options” means the optional purchase rights granted pursuant to Article XI.


“Permitted Indebtedness” means (a) the Kissick Debt, and (b) the 1st
International Debt.


“Permitted Liens” means any of the following Liens: (a) Liens in favor of
carriers, warehousemen, mechanics, landlords and materialmen and other similar
Persons that are incurred in the ordinary course of business for sums not yet
due and payable; (b) Liens for current Taxes incurred in the ordinary course of
business that are not delinquent or remain payable without any penalty or are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are maintained; (c) rights reserved to any governmental
authority to regulate the affected property; (d) as to any leased assets or
properties, rights of the lessors thereof; (e) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation and
other types of social security, unemployment insurance, or old age pension
programs mandated under applicable laws or regulations.


“Person” means an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, enterprise, or other entity.


“Refinery Financing” shall have the meaning given said term in Section 7.7.


“Stockholder Approval” means the approval of the stockholders of Blue Dolphin in
accordance with the Delaware General Corporation Law and any applicable rules of
the SEC or the NASDAQ with respect to the issuance of the Blue Dolphin Shares
pursuant to the terms of this Agreement and the Transactions to the extent
required pursuant to such statute and rules.


“Taxes” means any foreign, federal, state or local tax, assessment or other
governmental charge.


“Transactions” means the transactions contemplated pursuant to this Agreement
and all related agreements, documents, and instruments, other than the Options.


1.2           Interpretive Provisions.


(a)           The words “hereof,” “herein” and “hereunder” and words of similar
impact when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, schedule and
exhibit references are to this Agreement unless otherwise specified.


(b)           The meaning of defined terms shall be equally applicable to the
singular and plural forms of the defined terms.


(c)           The terms “include” and “including” are not limiting and mean
“including without limitation.”
 
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE II


PURCHASE AND SALE


2.1           Sale of Interest.  Subject to the terms and conditions hereof, at
the Closing, LEH will sell, assign, transfer and deliver to Blue Dolphin, and
Blue Dolphin will purchase and acquire from LEH, the Interest, free and clear of
any Liens other than Permitted Liens.


2.2           The Assigned Assets.  At the Closing, LE shall own the following
(referred to herein as the “Assigned Assets”), free and clear of all Liens,
other than Permitted Liens:


(a)           the Nixon Refinery; and


(b)           the rights and interests of the Lazarus Entities pursuant to the
Lazarus Operating Agreements (as defined below), all of which are listed on the
Lazarus Disclosure Schedule.


ARTICLE III


CONSIDERATION FROM BLUE DOLPHIN


3.1 Purchase Consideration.  As consideration for the sale and transfer of the
Interest, Blue Dolphin will:


(a) At the Closing issue to LEH 8,346,984 shares of the Blue Dolphin Common
Stock, with such number adjusted as provided in Section 3.5 (the “BDEC Shares”);


(b) From time to time after Closing, make the payments provided for in Section
3.7.


3.2 Release.  The Parties shall execute and deliver at Closing a mutual release
in customary form, releasing all claims between Blue Dolphin and its affiliates
and representatives on the one hand and the Lazarus Entities and their
affiliates and representatives on the other, including, but not limited to, the
claims relating to the Existing Note and the Lawsuit.


3.3           Permitted Indebtedness.   At the Closing, the Assigned Assets will
be subject to only the Permitted Indebtedness.


3.4           Revenues and Expenses.  LEH shall be (a) entitled to all revenues
(and related accounts receivable) attributable to the Assigned Assets and (b)
responsible for the payment of all expenses (and related accounts payable),
including the payment of ad valorem taxes, attributable to the Assigned Assets,
in each case to the extent the foregoing relate to the period of time prior to
the Closing Date. Blue Dolphin shall be (a) entitled to all revenues (and
related accounts receivable) attributable to the Assigned Assets, and (b)
subject to Section 7.4, responsible for the payment of all expenses (and related
accounts payable), including the payment of ad valorem taxes, attributable to
the Assigned Assets, in each case to the extent the foregoing relate to the
period of time occurring on and after the Closing Date.
 
 
 
5

--------------------------------------------------------------------------------

 


3.5           Adjustment.  The number of BDEC Shares to be issued at Closing
shall be adjusted at Closing to cause LEH to thereby receive 80% of the issued
and outstanding shares of the Blue Dolphin Common Stock as of Closing.


3.6           Blue Dolphin Directors.  At and as of the Closing, Blue Dolphin
will cause to be elected as its Board of Directors the six persons, with (i)
three such directors to  be the persons designated by Blue Dolphin at Closing,
which shall include Ivar Siem (the “Continuing Directors”), and (ii) the
remaining three directors to be the persons agreed to by the Parties, who shall
be selected by the Parties from the list attached as Exhibit 3.6 and or other
persons mutually agreed upon each of whom will be considered independent
directors for the purpose of the rules of the SEC and NASDAQ.  LEH and Blue
Dolphin hereby confirm that the persons listed on Exhibit 3.6 are
acceptable.  Blue Dolphin shall cause one of the Continuing Directors to agree
to resign effective upon confirmation to the satisfaction of the Board of Blue
Dolphin that the Nixon Refinery has achieved a daily production of at least
10,000 barrels.


3.7           Gross Profit Payments.  LEH shall be entitled to receive payments
based on the Gross Profit of the Nixon Refinery with respect to the years 2011,
2012, 2013, and 2014.  These payments will be made monthly based on cumulative
results through the end of the each month.   The amount of such monthly payments
shall be equal to 40% of the excess, if any, of cumulative Gross Profit of the
Nixon Refinery over a threshold which shall increase by $2,500,000 for each
month that has elapsed since the beginning of that year.  For example, if the
cumulative Gross Profit of the Nixon Refinery for January is $3,000,000, for
February is $1,000,000, for March is $3,000,000, and for April is $6,000,000,
payments would be due as follows:  for January, $200,000, for February, none,
for March, none, and for April, $1,000,000.  The payment of these amounts shall
be paid directly by the provider of the Additional Financing. Any shortfall in
Gross Profit of the Nixon Refinery during a year shall be carried forward and
reduce the cumulative Gross Profit of the Nixon Refinery for the following
year.  Gross Profit shall mean the excess of the total revenue from the sales of
the products of the Nixon Refinery received by LE over (i) the cost of the crude
oil, (ii) amounts payable to or retained by the holder of the Additional
Financing, and (iii) the amounts required to provide for the Operating Expense
Allowance.   Blue Dolphin shall furnish to LEH on monthly basis a written
schedule setting forth the computation of the Gross Profit of the Nixon
Refinery, and shall permit LEH to audit, at its expense, the books and records
of Blue Dolphin for purposes of confirming compliance with this Section.
 
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV


CLOSING


4.1 Date of Closing.  The consummation of the Transactions (the “Closing”) shall
take place and shall be effective with respect to the sale and transfer of the
Interest, and indirectly the Assigned Assets, as of the date which shall be
within 5 days of the satisfaction of the conditions set forth in Articles VIII
and IX (the “Closing Date”).
 
 
4.2 Deliveries at Closing.  At the Closing, the Parties shall execute and
deliver such documents as are required to close the Transactions.  Specifically,
but not by way of limitation, LEH shall execute and deliver, or cause to be
executed and delivered, to Blue Dolphin all deeds, assignments, and bills of
sale required to transfer to Blue Dolphin ownership in fee simple to the
Interest, and indirect ownership of the Assigned Assets, free and clear of any
Liens, other than any Permitted Liens, and Blue Dolphin shall issue to LEH the
BDEC Shares.


ARTICLE V


REPRESENTATIONS AND WARRANTIES
OF LEH


LEH hereby represents and warrants to Blue Dolphin as follows:


5.1           SEC Matters.  The BDEC Shares are being or will be acquired by LEH
for its own account and with no intention of distributing or reselling such
securities or any part thereof in any transaction that would be in violation of
the securities laws of the United States of America, or any state, without
prejudice, however, to the rights of LEH to sell or otherwise dispose of all or
any part of such securities under an effective registration statement under the
Securities Act, or under an exemption from such registration available under the
Securities Act.  LEH is experienced in evaluating companies such as Blue Dolphin
and has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its investment and has the ability
to suffer the total loss of its investment.   LEH has had the opportunity to ask
questions of and receive answers from executive officers of Blue Dolphin
concerning the terms and conditions of the offering of the BDEC Shares, and to
obtain additional information to the satisfaction of LEH.  LEH is an “accredited
investor” as that term is defined by Rule 501 of Regulation D promulgated under
the Securities Act. The BDEC Shares will not be registered at the time of their
issuance under the Securities Act for the reason that the sale provided for in
this Agreement is exempt pursuant to Section 4(2) of the Securities Act and that
the reliance of Blue Dolphin on such exemption is predicated in part on the
representations set forth herein.  LEH will not sell or assign any BDEC Shares
except pursuant to a valid registration statement filed pursuant to the
Securities Act or pursuant to a valid exemption from the registration
requirements thereof.  The certificates evidencing the BDEC Shares shall bear
restrictive legends restricting their transfer as required pursuant to
applicable securities laws.
 
 
 
7

--------------------------------------------------------------------------------

 


5.2           Company Status.   The Interest represents 100% of the membership
interests of LE.  LEH owns the Interest, free and clear of any lien or
encumbrance. The Lazarus Entities have provided to Blue Dolphin a true and
correct copy of the limited liability company agreement of each Lazarus Entity,
which is in force as of the date of this Agreement, without amendment.  There
are no outstanding subscriptions, options, rights, warrants, convertible
securities or other agreements or calls, demands or commitments obligating any
Lazarus Entity to issue, transfer or purchase any membership interest or other
ownership interests of or with respect to any Lazarus Entity or any rights to
any such membership interest, or obligating LEH to transfer any of the Interest
or any membership interest with respect to any other Lazarus Entity under any
circumstances.
 
5.3           Indebtedness.  LE does not have any Liabilities other than the
Permitted Indebtedness.
 
5.4           Tax Status.                      Each Lazarus Entity, other than
LEH, is a “disregarded entity” for federal income tax purposes.
 
5.5            Organization and Qualification.  Each Lazarus Entity is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has the requisite company power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now being conducted.  Each Lazarus Entity is duly
qualified to do business as a foreign entity and is in good standing in each
jurisdiction in which the properties owned, leased, or operated by it or the
nature of the business conducted by it makes such qualification necessary. True,
accurate and complete copies of the organizational documents of each Lazarus
Entity, as amended, including all amendments thereto, have heretofore been
delivered to Blue Dolphin.


5.6           Authority; Non-Contravention; Approvals.


(a)           Each Lazarus Entity has full company power and authority to
execute and deliver this Agreement and to consummate the Transactions. This
Agreement has been approved by the managers of each Lazarus Entity, and no other
company proceedings on the part of any Lazarus Entity, are necessary to
authorize the execution and delivery of this Agreement or the consummation by
the Lazarus Entities of any of the Transactions.  This Agreement has been duly
executed and delivered by each Lazarus Entity, and, assuming the due
authorization, execution and delivery hereof by Blue Dolphin, constitutes a
valid and legally binding agreement of each Lazarus Entity enforceable against
each Lazarus Entity in accordance with its terms, except that such enforcement
may be subject to (i) bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors' rights
generally and (ii) general equitable principles.
 
 
 
8

--------------------------------------------------------------------------------

 


(b)           Except as set forth in the Lazarus Disclosure Schedule, the
execution and delivery of this Agreement by each Lazarus Entity and the
consummation by each Lazarus Entity of the Transactions do not and will not
violate or result in a breach of any provision of, or constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of any Lazarus Entity under any of the
terms, conditions or provisions of (i) the organizational documents of any
Lazarus Entity, (ii) any statute, law, ordinance, rule, regulation, judgment,
decree, order, injunction, writ, permit or license of any court or governmental
authority applicable to any Lazarus Entity or any of their respective properties
or assets, or (iii) any note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, concession, Contract, lease or other instrument, obligation
or agreement of any kind to which any Lazarus Entity is now a party or by which
any Lazarus Entity or any of their respective properties or assets may be bound
or affected.


(c)           No declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any governmental or regulatory body or
authority is necessary for the execution and delivery of this Agreement by any
Lazarus Entity or the consummation by any Lazarus Entity of the Transactions.


5.7           Reports and Financial Statements. LEH has furnished Blue Dolphin
with unaudited and consolidated balance sheets, income statements and statements
of cash flows for LE as of and for the period ended December 31, 2008, December
31, 2009, and December 31, 2010, and unaudited and consolidated balance sheet
and income statement as of and for the for the five month period ending May 31,
2011 (collectively, the “Lazarus Financial Statements”), which are attached as
Exhibit 5.7.  The Lazarus Financial Statements have been prepared in accordance
with GAAP and fairly present the financial condition and result of operations of
each Lazarus Entity.


5.8           Absence of Undisclosed Liabilities.  Except as disclosed in the
Lazarus Disclosure Schedule, no Lazarus Entity is subject to Liabilities, except
Liabilities which are provided for in the Lazarus Financial Statements.


5.9           Absence of Certain Changes or Events. Except as disclosed in
Lazarus Disclosure Schedule, since January 1, 2009  the business of each Lazarus
Entity has been conducted in the ordinary course of business consistent with
past practices, and there has not been any event, occurrence, development or
state of circumstances or facts which has had, or could reasonably be
anticipated to have, individually or in the aggregate, a Material Adverse Effect
with respect to any Lazarus Entity.  The Kissick Debt is held by John Kissick as
of the date of this Agreement and has a balance of $1,983,152.89 as of the date
of this Agreement.




 
9

--------------------------------------------------------------------------------

 


5.10           Title to and Condition of Assets.


(a)           LE has good and indefeasible title to the Assigned Assets, free
and clear of any Liens, except for Permitted Liens.  The Assigned Assets are in
adequate condition for their intended use, after the performance of start up and
refurbishment procedures, the potential scope of which has been discussed and
investigated by the Parties.  The Assigned Assets constitute all of the
properties necessary for LE to conduct its business as now conducted.


(b)           LTRII has good and indefeasible title to the Longview Assets, free
and clear of any Liens, except for Permitted Liens.  The Longview Assets are in
adequate condition for their intended use.  The Longview Assets constitute all
of the properties necessary for LTRII to conduct its business as now conducted.


(c)           LLRII has good and indefeasible title to the Mermentau Assets,
free and clear of any Liens, except for Permitted Liens.  The Mermentau Assets
are in adequate condition for their intended use.  The Mermentau Assets
constitute all of the properties necessary for LLRII to conduct its business as
now conducted.


(d)           LED has good and indefeasible title to the Nixon Additional Tract,
free and clear of any Liens, except for Permitted Liens.


5.11           Employees.  The only Lazarus Entity which has employees is LEH.


5.12           Litigation.  There are no claims, suits, actions, or proceedings
pending or, to the Knowledge of each Lazarus Entity, threatened against or
relating to any Lazarus Entity, before any court, governmental department,
commission, agency, instrumentality or authority, or any arbitrator.  To the
Knowledge of each Lazarus Entity, there are no state of facts, events,
conditions, or occurrences which would properly constitute grounds for or the
basis of any material claim, suit, action, or proceeding against or relating to
any Lazarus Entity.  Except as set forth in the Lazarus Disclosure Schedule, no
Lazarus Entity is subject to any judgment, decree, injunction, rule or order of
any court, governmental department, commission, agency, instrumentality or
authority, or any arbitrator.


5.13           No Violation of Law. No Lazarus Entity is in violation of and no
Lazarus Entity has been given notice or been charged with any violation of, any
law, statute, order, rule, regulation, ordinance or judgment of any governmental
or regulatory body or authority.  Except as disclosed in the Lazarus Disclosure
Schedule, as of the date of this Agreement, to the Knowledge of each Lazarus
Entity, no investigation or review by any governmental or regulatory body or
authority is pending or threatened, nor has any governmental or regulatory body
or authority indicated an intention to conduct the same. The Lazarus Entities
have all permits, licenses, franchises, variances, exemptions, orders and other
governmental authorizations, consents and approvals necessary to conduct their
businesses as presently conducted (collectively, “Permits”) and no Lazarus
Entity is in violation of the terms thereof.
 
 
 
10

--------------------------------------------------------------------------------

 


5.14           Insurance Policies.  No Lazarus Entity has received notice from
any current insurance carrier of the intention of such carrier (a) to
discontinue any material insurance coverage afforded to the Lazarus Entity; or
(b) to materially increase the premium costs of such insurance.  The types of
insurance policies maintained by the Lazarus Entities and the coverage afforded
by such policies with respect to the operations of each Lazarus Entity are, in
the opinion of the Lazarus Entities, reasonable in light of the nature of the
businesses conducted and the risks associated with such businesses.


5.15           Taxes.  All returns and reports, including, without limitation,
information and withholding returns and reports and any schedules and
attachments thereto or any amendments of any of the foregoing (“Tax Returns”),
of or relating to any Taxes, that are required to be filed on or before the date
hereof by or with respect to any Lazarus Entity have been duly and timely
filed.  All such Tax Returns were correct and complete in all material respects
and all the Taxes, including interest and penalties, owed by any Lazarus Entity
have been timely paid.  There are no pending Tax audits by U.S. tax authorities
with respect to Tax Returns of any Lazarus Entity.  The Lazarus Entities have
made all deposits (including estimated tax payments for taxable years for which
the federal income tax return is not yet due) required with respect to Taxes.


5.16           Environmental Matters. 


(a)           Except as set forth in the Lazarus Disclosure Schedule:


(i)           No notice, demand, request for information, citation, summons or
order has been received by, no complaint has been served on, no penalty has been
assessed against, and no investigation, action, claim, suit, proceeding or
review is pending or, to the Knowledge of each Lazarus Entity, is threatened by
any governmental entity or other Person against any Lazarus Entity or any
predecessor of any Lazarus Entity, relating to or arising out of any Lazarus
Environmental Laws (as defined below);


(ii)           Each Lazarus Entity is and has been in material compliance with
all Lazarus Environmental Laws and Lazarus Environmental Permits (as defined
below), and, to the Knowledge of each Lazarus Entity, any predecessor of any
Lazarus Entity was in material compliance with all Lazarus Environmental Laws
and Lazarus Environmental Permits; or


(iii)           No Lazarus Entity has, and to the Knowledge of each Lazarus
Entity, no predecessor of any Lazarus Entity, has, entered into any obligation,
Liability, order, settlement, judgment, injunction or decree involving
uncompleted, outstanding or unresolved requirements relating to or arising under
Lazarus Environmental Laws and to the Knowledge of each Lazarus Entity, there
are no facts, conditions, situations or set of circumstances which could
reasonably be expected to result in or be the basis for any such obligation,
Liability, order, settlement, judgment, injunction or decree.
 
 
 
11

--------------------------------------------------------------------------------

 


(b)           For purposes of this Agreement, (i) “Lazarus Environmental Laws”
means any and all laws, statutes, ordinances, rules, regulations, orders or
determinations of any Governmental Authority (as defined in 5.16(b)(ii) below)
relating to the protection of the environment or protection of human health from
exposure to hazardous materials that is currently in effect in any jurisdiction
in which any Lazarus Entity owns property or conducts business, including
without limitation, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water  Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Act, as amended, (ii)
the term “Governmental Authority” includes the United States of America, as well
as any other jurisdiction or state, county, city and political subdivisions in
which any Lazarus Entity owns property or conducts business, and any agency,
department, commission, board, bureau or instrumentality of any of them that
exercises jurisdiction over any Lazarus Entity pursuant to Lazarus Environmental
Laws, and (iii) “Lazarus Environmental Permits” means all permits, licenses,
certificates, registrations, identification numbers, applications, consents,
approvals, variances, notices of intent, and exemptions necessary for the
ownership, use and/or operation of any facility or operation of any Lazarus
Entity to comply with requirements of Lazarus Environmental Laws.


5.17           Material Contracts and Relationships. The Lazarus Disclosure
Schedule lists all Contracts, undertakings or understandings to which any
Lazarus Entity is a party which relate to the Assigned Assets and which require
an expenditure or expenditures by any Lazarus Entity in excess of $25,000 or
more (except for purchase and sale orders incurred in the ordinary course of
business consistent with past practices for amounts less than $200,000) or are
otherwise material to any Lazarus Entity, including but not limited to service
agreements, purchase or sale agreements, supply agreements, distribution or
distributor agreements, real estate leases, purchase orders, customer orders and
equipment rental agreements (the "Lazarus Operating Agreements").  Each Lazarus
Operating Agreement is a valid, binding and enforceable agreement of the Lazarus
Entity and, to the Knowledge of the Lazarus Entity, the other parties
thereto.  There has not occurred any breach or default under any Lazarus
Operating Agreement on the part of any of the Lazarus Entities or, to the
Knowledge of the Lazarus Entities, any other parties thereto. No event has
occurred which with the giving of notice or the lapse of time, or both, would
constitute a default under any Lazarus Operating Agreement on the part of any of
the Lazarus Entities, or, to the Knowledge of the Lazarus Entities, any of the
other parties thereto.  There is no dispute between the parties to any Lazarus
Operating Agreement as to the interpretation thereof or as to whether any party
is in breach or default thereunder, and no party to any Lazarus Operating
Agreement has indicated its intention to, or suggested it may evaluate whether
to, terminate any Lazarus Operating Agreement.


5.18           Brokers and Finders.  Except as set forth on the Lazarus
Disclosure Schedule, (i) no Lazarus Entity has entered into any Contract,
arrangement or understanding with any Person or firm which may result in the
obligation of any Lazarus Entity to pay any finder's fees, brokerage or agent
commissions or other like payments in connection with the transactions
contemplated hereby; and (ii) there is no claim for payment by any Lazarus
Entity of any investment banking fees, finder's fees, brokerage or agent
commissions or other like payments in connection with the negotiations leading
to this Agreement or the consummation of the transactions contemplated hereby.
 
 
 
12

--------------------------------------------------------------------------------

 


5.19           Third Party Consents.   The Lazarus Entities have obtained and
provided to Blue Dolphin written evidence of any consent agreed to be granted by
any third party to waive any term or condition set forth in any note, bond,
mortgage, indenture, deed of trust, license, franchise, permit, concession,
contract, lease or other instrument, obligation or agreement of any kind to
which any Lazarus Entity is a party or by which any Lazarus Entity or any of
their respective properties or assets may be bound or affected that is violated
by the consummation of any transaction contemplated in this Agreement.


5.20           Disclosure.  No representation or warranty of any Lazarus Entity
set forth hereunder or in the schedules attached hereto or in any certificate
delivered pursuant hereto contains any untrue statement of the material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES
OF BLUE DOLPHIN


Blue Dolphin represents and warrants to the Lazarus Entities as follows:


6.1. Organization.   Blue Dolphin is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power and authority to own, lease and operate its assets
and properties and to carry on its business as it is now being conducted.


6.2.  Capitalization.  As of the date of this Agreement, the authorized capital
stock of Blue Dolphin consisted of 100,000,000 shares of Blue Dolphin Common
Stock and 2,500,000 shares of preferred stock, par value $.10 per share (“Blue
Dolphin Preferred Stock”).  As of March 23, 2011, (i) 2,086,746 shares of Blue
Dolphin Common Stock were issued and outstanding, all of which were validly
issued and are fully paid, duly authorized, non-assessable and free of
preemptive rights, (ii) no shares of Blue Dolphin Preferred Stock were issued
and outstanding, and (iii) no shares of Blue Dolphin Common Stock or Blue
Dolphin Preferred Stock were held in the treasury of Blue Dolphin.



 
13

--------------------------------------------------------------------------------

 


6.3.  Authority; Non-Contravention; Approvals.


(a)           Blue Dolphin has full corporate power and authority to execute and
deliver this Agreement and to consummate the Transactions. This Agreement has
been duly executed and delivered by Blue Dolphin, and, assuming the due
authorization, execution and delivery hereof by the Lazarus Entities,
constitutes a valid and legally binding agreement of Blue Dolphin enforceable
against it in accordance with its terms, except that such enforcement may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors' rights generally
and (ii) general equitable principles.


(b)           The execution and delivery of this Agreement by Blue Dolphin and
the consummation by Blue Dolphin of the Transactions do not and will not violate
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
properties or assets of Blue Dolphin under any of the terms, conditions or
provisions of (i) the charter or bylaws of Blue Dolphin, (ii) any statute, law,
ordinance, rule, regulation, judgment, decree, order, injunction, writ, permit
or license of any court or governmental authority applicable to Blue Dolphin or
any of its properties or assets, or (iii) any note, bond, mortgage, indenture,
deed of trust, license, franchise, permit, concession, contract, lease or other
instrument, obligation or agreement of any kind to which Blue Dolphin is now a
party or by which Blue Dolphin or any of its properties or assets may be bound
or affected.


6.4.  Reports and Financial Statements.


(a)           Blue Dolphin has filed with the Securities and Exchange Commission
(the “SEC”) all material forms, statements, reports and documents (including all
exhibits, amendments and supplements thereto) required to be filed by it under
the Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the respective rules
and regulations thereunder, all of which complied in all material respects with
all applicable requirements of the appropriate act and the rules and regulations
thereunder.


(b)           Blue Dolphin has previously made available or delivered to LEH
copies of all reports, including annual, quarterly and current reports, or
registration statements filed by Blue Dolphin with the SEC including but not
limited to the Form 10-K and Form 10-K/A with respect to the period ending
December 31, 2010 and Form 10-Q for the period ending March 31, 2011 (“SEC
Reports”); the Financial Statements set forth in the SEC Reports are herein
collectively referred to as the “Blue Dolphin Financial Statements.”


(c)           As of their respective dates, the SEC Reports did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
 
 
 
14

--------------------------------------------------------------------------------

 


6.5           Absence of Undisclosed Liabilities.  Except as disclosed in the
Blue Dolphin Disclosure Schedule, Blue Dolphin is subject to no Liabilities,
except Liabilities which are provided for in the Blue Dolphin Financial
Statements.


6.6           Absence of Certain Changes or Events. Except as disclosed in the
Blue Dolphin Disclosure Schedule, since January 1, 2010 the business of Blue
Dolphin has been conducted in the ordinary course of business consistent with
past practices, and there has not been any event, occurrence, development or
state of circumstances or facts which has had, or could reasonably be
anticipated to have, individually or in the aggregate, a Material Adverse Effect
with respect to Blue Dolphin.


6.7           Employees.  As of the date of this Agreement, Blue Dolphin has
approximately 5 employees.


6.8           Litigation.  There are no claims, suits, actions, or proceedings
pending or, to the Knowledge of Blue Dolphin, threatened against or relating to
Blue Dolphin, before any court, governmental department, commission, agency,
instrumentality or authority, or any arbitrator.  To the Knowledge of Blue
Dolphin, there are no state of facts, events, conditions, or occurrences which
would properly constitute grounds for or the basis of any material claim, suit,
action, or proceeding against or relating to Blue Dolphin.  Except as set forth
in the Blue Dolphin Disclosure Schedule, Blue Dolphin is not subject to any
judgment, decree, injunction, rule or order of any court, governmental
department, commission, agency, instrumentality or authority, or any arbitrator.


6.9           No Violation of Law. Blue Dolphin is not in violation of and Blue
Dolphin has not been given notice or been charged with any violation of, any
law, statute, order, rule, regulation, ordinance or judgment of any governmental
or regulatory body or authority.  Except as disclosed in the Blue Dolphin
Disclosure Schedule, as of the date of this Agreement, to the Knowledge of Blue
Dolphin, no investigation or review by any governmental or regulatory body or
authority is pending or threatened, nor has any governmental or regulatory body
or authority indicated an intention to conduct the same. Blue Dolphin has all
permits, licenses, franchises, variances, exemptions, orders and other
governmental authorizations, consents and approvals necessary to conduct its
business as presently conducted and is not in violation of any of the terms
thereof.


6.10           Insurance Policies.  Blue Dolphin has not received notice from
any current insurance carrier of the intention of such carrier (a) to
discontinue any material insurance coverage afforded to Blue Dolphin; or (b) to
materially increase the premium costs of such insurance.  The types of insurance
policies maintained by Blue Dolphin and the coverage afforded by such policies
with respect to the operations of Blue Dolphin are, in the opinion of Blue
Dolphin, reasonable in light of the nature of the businesses conducted and the
risks associated with such businesses.
 
 
 
15

--------------------------------------------------------------------------------

 


6.11           Taxes.  All returns and reports, including, without limitation,
information and withholding returns and reports and any schedules and
attachments thereto or any amendments of any of the foregoing (“Tax Returns”),
of or relating to any Taxes, that are required to be filed on or before the date
hereof by or with respect to Blue Dolphin have been duly and timely filed.  All
such Tax Returns were correct and complete in all material respects and all the
Taxes, including interest and penalties, owed by Blue Dolphin have been timely
paid.  There are no pending Tax audits by U.S. tax authorities with respect to
any Tax Returns of Blue Dolphin.  Blue Dolphin has made all deposits (including
estimated tax payments for taxable years for which the federal income tax return
is not yet due) required with respect to Taxes.


6.12           Environmental Matters. 


(a)           Except as set forth in the Blue Dolphin Disclosure Schedule:


(i)           No notice, demand, request for information, citation, summons or
order has been received by, no complaint has been served on, no penalty has been
assessed against, and no investigation, action, claim, suit, proceeding or
review is pending or, to the Knowledge of Blue Dolphin, is threatened by any
governmental entity or other Person against Blue Dolphin or any predecessor of
Blue Dolphin, relating to or arising out of any Blue Dolphin Environmental Laws
(as defined below);


(ii)           Blue Dolphin is and has been in material compliance with all Blue
Dolphin Environmental Laws and Blue Dolphin Environmental Permits (as defined
below), and, to the Knowledge of Blue Dolphin, any predecessor of Blue Dolphin
was in material compliance with all Blue Dolphin Environmental Laws and Blue
Dolphin Environmental Permits; or


(iii)           Blue Dolphin has not, and to the Knowledge of Blue Dolphin, no
predecessor of Blue Dolphin, has, entered into any obligation, Liability, order,
settlement, judgment, injunction or decree involving uncompleted, outstanding or
unresolved requirements relating to or arising under Blue Dolphin Environmental
Law and to the Knowledge of Blue Dolphin, there are no facts, conditions,
situations or set of circumstances which could reasonably be expected to result
in or be the basis for any such obligation, Liability, order, settlement,
judgment, injunction or decree.


(b)           For purposes of this Agreement, (i) “Blue Dolphin Environmental
Laws” means any and all laws, statutes, ordinances, rules, regulations, orders
or determinations of any Governmental Authority (as defined in Section
6.12(b)(ii) below) relating to the protection of the environment or protection
of human health from exposure to hazardous materials that is currently in effect
in any jurisdiction in which Blue Dolphin owns property or conducts business,
including without limitation, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water  Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Act, as amended, (ii)
the term “Governmental Authority” includes the United States of America, as well
as any other jurisdiction or state, county, city and political subdivisions in
which Blue Dolphin owns property or conducts business, and any agency,
department, commission, board, bureau or instrumentality of any of them that
exercises jurisdiction over Blue Dolphin pursuant to Blue Dolphin Environmental
Laws, and (iii) “Blue Dolphin Environmental Permits” means all permits,
licenses, certificates, registrations, identification numbers, applications,
consents, approvals, variances, notices of intent, and exemptions necessary for
the ownership, use and/or operation of any facility or operation of Blue Dolphin
to comply with requirements of Blue Dolphin Environmental Laws.
 
 
 
16

--------------------------------------------------------------------------------

 


6.13           Material Contracts and Relationships. The Blue Dolphin Disclosure
Schedule lists all Contracts, undertakings or understandings to which Blue
Dolphin is a party which require an expenditure or expenditures by Blue Dolphin
in excess of $25,000 or more (except for purchase and sale orders incurred in
the ordinary course of business consistent with past practices for amounts less
than $200,000) or are otherwise material to Blue Dolphin, including but not
limited to service agreements, purchase or sale agreements, supply agreements,
distribution or distributor agreements, real estate leases, purchase orders,
customer orders and equipment rental agreements (the "Blue Dolphin Operating
Agreements").  Each Blue Dolphin Operating Agreement is a valid, binding and
enforceable agreement of Blue Dolphin and, to the Knowledge of Blue Dolphin, the
other parties thereto.  There has not occurred any breach or default under any
Blue Dolphin Operating Agreement on the part of Blue Dolphin or, to the
Knowledge of Blue Dolphin, any other parties thereto. No event has occurred
which with the giving of notice or the lapse of time, or both, would constitute
a default under any Blue Dolphin Operating Agreement on the part of Blue
Dolphin, or, to the Knowledge of Blue Dolphin, any of the other parties
thereto.  There is no dispute between the parties to any Blue Dolphin Operating
Agreement as to the interpretation thereof or as to whether any party is in
breach or default thereunder, and no party to any Blue Dolphin Operating
Agreement has indicated its intention to, or suggested it may evaluate whether
to, terminate any Blue Dolphin Operating Agreement.


ARTICLE VII


COVENANTS


7.1 Restrictions.  Without limiting Blue Dolphin’s other rights in this
Agreement, if the transfer of any instrument, contract, license, lease, Permit,
or other document to Blue Dolphin hereunder shall require the consent of any
party thereto other than the Lazarus Entities, then this Agreement shall not
constitute an agreement to assign the same, and such item shall not be assigned
to or assumed by Blue Dolphin at the Closing, if an actual or attempted
assignment thereof would constitute a breach thereof or default thereunder.  In
such case, the Lazarus Entities and Blue Dolphin shall cooperate and each shall
use commercially reasonable efforts to obtain such consents to the extent
required of such other parties and, when any such consents are obtained, to
transfer the applicable instrument, contract, license, lease, Permit, or other
document to Blue Dolphin.  If any such consent cannot be obtained, the Lazarus
Entities shall cooperate in any commercially reasonable arrangement requested by
Blue Dolphin to obtain for Blue Dolphin all benefits, privileges, obligations
and privileges of the applicable instrument, contract, license, lease, Permit,
or other document, or such other arrangements as would allow the operation and
maintenance of the Assigned Assets in essentially the same manner as they were
operated and maintained prior to Closing.
 
 
 
17

--------------------------------------------------------------------------------

 


7.2 Permits.  The Lazarus Entities and Blue Dolphin agree to keep in force and
effect and to cooperate with each other to make application for assignment of
existing Permits of the Lazarus Entities and the Lazarus Environmental Permits
(effective with the conveyance of the Interest to Blue Dolphin) or the issuance
of new Permits and Lazarus Environmental Permits subsequent to the conveyance of
the Interest, and indirectly the Assigned Assets, to Blue Dolphin.


7.3 Consents and Conditions. Each of the Parties will use its commercially
reasonable efforts to obtain the authorizations, consents, orders and approvals
of governmental authorities and any other third parties that may be or become
necessary or advisable for the performance of its obligations pursuant to this
Agreement and the consummation of the transactions contemplated hereby and to
otherwise to satisfy the conditions to Closing set forth herein, and will
cooperate in all reasonable respects with each other in promptly seeking to
obtain such authorizations, consents, orders and approvals as may be necessary
or advisable for the performance of their respective obligations pursuant to
this Agreement.


7.4 Allocation of Taxes.


(a) Any sales, use, documentary, recording, stamp, transfer, or similar Taxes
that arise from and are due and payable as a consequence of the sale of the
Interest, and indirectly the Assigned Assets, shall be paid, at the Closing, by
Blue Dolphin to the Lazarus Entities, who shall timely remit such Taxes to the
proper taxing jurisdictions.  In the event that any taxing jurisdiction
determines that the Tax paid is deficient, the deficient Tax due shall be paid
by Blue Dolphin and any associated interest and penalties shall be paid by
LEH.  In the event that Blue Dolphin believes that the transactions contemplated
by this Agreement are exempt from such Taxes, Blue Dolphin shall deliver to the
Lazarus Entities at closing an exemption certificate.  The provisions of this
Section 7.4 shall not apply to the franchise taxes imposed by jurisdiction,
regardless of how determined (including but not limited to any Tax based on
gross margin such as the Texas franchise tax), the liability for which shall
remain with the entity on which such tax is imposed.


(b) Any sales, use, gross receipts, documentary, recording, stamp, transfer, or
similar Taxes that are due and payable as a consequence of ownership and
operation of the Assigned Assets prior to the date of Closing shall be the
responsibility of LEH.
 
 
 
18

--------------------------------------------------------------------------------

 


(c) All ad valorem, property and similar Taxes and any other Taxes not
encompassed by Sections 7.4(a) or (b) for the then current year relating to the
Assigned Assets shall be prorated as of the Closing between LEH and Blue
Dolphin.  If the Closing shall occur before the actual taxes for the then
current year are known, the apportionment of Taxes shall be upon the basis of
Taxes for the Assigned Assets for the immediately preceding year, provided that,
if the Taxes for the current year are thereafter determined to be more or less
than the Taxes for the preceding year (after any appeal of the assessed
valuation thereof is concluded), LEH and Blue Dolphin promptly shall adjust the
proration of such Taxes based on actual Taxes paid with respect to the current
year, and LEH or Blue Dolphin, as the case may be, shall pay to the other any
amount required as a result of such adjustment.  All special Taxes or
assessments prior to the end of the calendar year of Closing shall be prorated
as set forth above.


(d) LEH will be entitled to any refunds or credits of Taxes paid with respect to
the Assigned Assets to the extent attributable to the period ending prior to or
on the Closing Date.  Blue Dolphin will be entitled to any refunds or credits of
Taxes paid with respect to the Assigned Assets to the extent attributable to the
period after the Closing Date.


(e) LEH shall be responsible for the preparation and filing of any tax returns
that are required to be filed and the payment of any Tax related to the Lazarus
Entities for taxable periods ending prior to or on the Closing Date.  Blue
Dolphin shall be responsible for the preparation and filing of all Tax Returns
and the payment of any Tax related to LE that are required to be filed for
taxable periods beginning after the Closing Date.


(f) The Lazarus Entities shall comply with the requirements of Section 1445 of
the Internal Revenue Code by executing and delivering Non-foreign Affidavits, in
the form and substance as set out in Exhibit 7.4(f), to Blue Dolphin. Blue
Dolphin shall not impose withholding under Section 1445 of the Internal Revenue
Code on payments pursuant to this Agreement.


7.5 Records:  Access and Retention.  As soon as reasonably possible after the
completion of the accounting cycle for the period up to but excluding the
Closing Date, the Lazarus Entities will deliver to Blue Dolphin copies of files
or, where the files relate exclusively to the Assigned Assets, the original
files included in the books, records and files associated with the Assigned
Assets (the “Records”), including without limitation property record files,
maps, engineering reports, operating reports and data, and maintenance records
dealing with the construction, operation and maintenance of the Assigned
Assets.  After Closing, Blue Dolphin shall give the Lazarus Entities and its
authorized representatives such access, during normal business hours, to the
Records, as may be reasonably required by the Lazarus Entities, provided that
such access does not unreasonably interfere with the ongoing operations of Blue
Dolphin.  The Lazarus Entities shall be entitled to keep or obtain extracts and
copies of such Records.
 
 
 
19

--------------------------------------------------------------------------------

 


7.6 Stockholder Approval.  Blue Dolphin will use its best reasonable efforts to
obtain Stockholder Approval. LEH shall cooperate with all reasonable requests of
Blue Dolphin with respect to obtaining Stockholder Approval, including but not
limited to providing financial and other information reasonably requested by
Blue Dolphin.  Specifically, but not by way of limitation, LEH shall use its
best efforts to provide Blue Dolphin with audited and consolidated balance
sheets, income statements and statements of cash flows in accordance with GAAP
for LE as of and for the period ended December 31, 2009 and December 31, 2010,
and hereby consents to the inclusion of such financial statements and other
information concerning the Lazarus Entities in the proxy statements and other
documents distributed for the purposes of obtaining Stockholder Approval.


7.7 Additional Financing.  LEH will use its best reasonable efforts to obtain
the Additional Financing. Blue Dolphin shall cooperate with all reasonable
requests of LEH with respect to obtaining the Additional Financing, including
but not limited to providing financial and other information reasonably
requested by LEH.


7.8 Employees. Jonathan Carroll and Jason Heuring will become full time
employees of Blue Dolphin. Jason Heuring will start as of the date of this
Agreement. Jonathan Carroll will be appointed President upon closing.


7.9 Funding of Expense.  LEH will provide the cash needed to pay for all costs
related to 7.8 until alternative financing becomes available.


7.10 Operation of the Assigned Assets Prior to the Closing Date.  Subject to
Section 7.12, between the date of this Agreement and the Closing Date, each of
Blue Dolphin and the Lazarus Entities agree that:


(a) Subject to the provisions of applicable agreements, each of them shall
continue to maintain, operate and administer their respective assets, or shall
cause the assets to be maintained, operated and administered, in a good and
workmanlike manner consistent with past practices and in substantial compliance
with all applicable laws, and will refrain from entering into any transaction or
contract relating directly to any of their respective assets other than in the
ordinary course of business.


(b) Without the prior written approval of other Parties, such Party shall not:


(i)           Enter into any agreement to sell, transfer, encumber or dispose of
any part of the assets;


(ii)           Modify or amend any material agreement;


(iii)           Make any material change to any of the their respective assets;
or


(iv)           Issue any shareholder interests, or options or rights to acquire
the same, other than pursuant to existing stock incentive or stock options plans
of Blue Dolphin.
 
 
 
20

--------------------------------------------------------------------------------

 


7.11 Certain Permitted Transactions.  Notwithstanding Section 7.10, Blue Dolphin
shall be permitted to:  (i) issue (subject to the terms of Section 3.5) in a
private placement securities in the form of Blue Dolphin Common Stock,
securities which may be converted into Blue Dolphin Common Stock, or securities
which represent the right to acquire shares of Blue Dolphin Common Stock, which
together represent no more than 700,000 shares of Blue Dolphin Common Stock,
and/or (ii) sell its interest in the shore facility and Bucaneer Pipeline for a
price which at least equals $3.700,000.


7.12 Risk of Loss of the Assigned Assets; Casualty Loss.  The risk of Loss to
the Assigned Assets shall remain on LEH and LE until the Closing Date.
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 


ARTICLE VIII


CONDITIONS TO OBLIGATIONS OF BLUE DOLPHIN


The obligations of Blue Dolphin to consummate the Transactions are subject, at
the option of Blue Dolphin, to the following conditions:


8.1 Representations.  The representations and warranties of each Lazarus Entity
provided for in Article V shall be made again at Closing and shall be true and
correct in all material respects on the Closing Date.  Blue Dolphin shall have
received a certificate of LEH, executed on its behalf by its managing member or
directors, dated the Closing Date, certifying to such effect.


8.2 Performance.  LEH shall have performed all material obligations, covenants
and agreements contained in this Agreement to be performed or complied with by
it at or prior to the Closing.


8.3 Pending Matters.  No suit, action or other proceeding shall be pending that
could reasonably be expected to restrain, enjoin or otherwise prohibit the
consummation of the Transactions.


8.4 Closing Documents.  All agreements, documents and instruments contemplated
under this Agreement to be executed and delivered by a Lazarus Entity shall have
been duly executed by that Lazarus Entity and shall be ready for delivery
concurrently with the consummation of the transaction contemplated by this
Agreement.


8.5 Material Adverse Effect.  Since the date of this Agreement, no Material
Adverse Effect with respect to any Lazarus Entity shall have occurred and be
continuing.


8.6 Financing.  LEH shall have obtained the Additional Financing on behalf of
LE.


8.7 Stockholder Approval.  Stockholder Approval shall have been obtained.


8.8 Liens.  LEH shall have caused all Liens against any of the Acquired Assets,
other than Permitted Liens, to have been released.


8.9 Kissick Debt.  The Kissick Debt shall have been amended to provide for the
following terms:  an interest rate of no more than 6%, monthly payments
commencing upon the Nixon Refinery becoming operational, with such payments
calculated to provide for a one year amortization from the date of first payment
(approximate amount of $165,262), provided that such payments will not exceed
10% of the payments to be made with respect to the Additional Financing.


8.10  Adjustments to Liabilities.  The liabilities and obligations of LE shall
have been modified and amended so that the adjustments provided for on the page
included in Exhibit 5.7 which is entitled “Comparative Balance Sheets” under the
column “Adjs at BDCO Closing” would be accurate and appropriate.
 
 
 
22

--------------------------------------------------------------------------------

 




ARTICLE IX


CONDITIONS TO OBLIGATIONS OF LEH


The obligations of LEH to consummate the Transactions are subject, at the option
of LEH, to the following conditions:


9.1 ­Representations.  The representations and warranties of Blue Dolphin
provided for in Article VI shall be made again at Closing and shall be true and
correct in all material respects on the Closing Date.  LEH shall have received a
certificate of Blue Dolphin, executed on its behalf by its Chief Executive
Officer, dated the Closing Date, certifying to such effect.


9.2 Performance.  Blue Dolphin shall have performed all material obligations,
covenants and agreements contained in this Agreement to be performed or complied
with by it at or prior to the Closing.


9.3 Pending Matters.  No suit, action or other proceeding shall be pending that
could reasonably be expected to restrain, enjoin or otherwise prohibit the
consummation of the Transactions.


9.4           Closing Documents.  All agreements, documents and instruments
contemplated under this Agreement to be executed and delivered by the Blue
Dolphin Entities shall have been duly executed by the Blue Dolphin Entities and
shall be ready for delivery concurrently with the consummation of the
transactions contemplated by this Agreement.


9.5           Material Adverse Effect.  Since the date of the execution of this
Agreement, no Material Adverse Effect with respect to any of the Blue Dolphin
Entities shall have occurred and be continuing.


9.6           Stockholder Approval.  Stockholder Approval shall have been
obtained.


ARTICLE X


TERMINATION


10.1           Termination at or Prior to Closing.


(a)           The occurrence of the following events prior to Closing,
notwithstanding the reasonable efforts of the Party asserting a termination to
avoid the event and to fulfill the conditions to Closing in its control, shall
be a “Termination Event”:
 
 
 
23

--------------------------------------------------------------------------------

 


(i)           an election to terminate this Agreement at any time on or prior to
the Closing Date by mutual written consent of the Parties; or


(ii)           either Lazarus or BDEC may elect to terminate this Agreement by
written notice to the other Party if the Closing has not occurred on or before
the date which is three months after the date of this Agreement, unless such
failure is caused by the breach of the terminating Party or its Affiliates.


(b)           Upon occurrence of a Termination Event, this Agreement shall
terminate effective on the date stated in the notice or written agreement.


10.2           Effect of Termination.   In the event that Closing does not occur
as a result of either Party exercising its right to terminate pursuant to
Section 10.1, then neither Party shall have any further rights or obligations
under this Agreement, except the liability of a Party for a breach of the terms
hereof, which shall survive any such termination.


ARTICLE XI


OPTIONS


11.1 Option of Blue Dolphin.  Blue Dolphin is hereby granted the following
purchase options (the “Blue Dolphin Options”), each of which shall be
exercisable during the three month period beginning on the  Date of this
agreement by written notice from Blue Dolphin to LEH:


(a) the option to acquire ownership of either (at the election of Blue Dolphin):
(i) all of the issued and outstanding membership interest of LTRII from LEH or
(ii) the ownership of the Longview Assets from LTRII;


(b) the option to acquire ownership of either (at the election of Blue Dolphin):
(i) all of the issued and outstanding membership interest of LLRII from LEH or
(ii) the ownership of the Mermentau Assets from LLRII (the “Mermentau Option”) ;
and/or


(c) the option to acquire ownership of either (at the election of Blue Dolphin):
(i) all of the issued and outstanding membership interest of LED from LEH, or
(i) the ownership of the Nixon Additional Tract.


11.2           Operations Prior to Option Exercise.  So long as a Blue Dolphin
Option remains exercisable, and after the exercise of a Blue Dolphin Option but
prior to the respective closing of the Blue Dolphin Option, no Lazarus Entity
will take any action, or omit to take any action, if by reason of such action or
inaction any of the representations and warranties set forth in Article V which
are material to the value of the asset subject to such Blue Dolphin Option shall
become untrue or inaccurate (an “Applicable Representation”).
 
 
 
24

--------------------------------------------------------------------------------

 


11.3           Purchase Price.  The purchase price payable with respect to the
exercise of a Blue Dolphin Option shall be the assumption of the responsibility
for and economic burden of the Liabilities relating to the respective asset(s)
subject to such Blue Dolphin Option as set forth in Exhibit 11.3.  LEH agrees
that at the closing of the exercise of a Blue Dolphin Option, it will deliver
good and marketable title to the asset being purchased, free and clear of any
Liens, other than Permitted Liens, and, in the case of the acquisition of a
membership interest, it will also deliver good and marketable title to the
assets owned by the respective Lazarus Entity, free and clear of any Liens,
other than Permitted Liens.


11.4           Disposal Well Option.   If Blue Dolphin does not exercise the
Mermentau Option, then, commencing on the date of the expiration of the
Mermentau Option and continuing for six months thereafter, LEH shall have the
option to acquire the Disposal Well for a purchase price of $130,000 which shall
be exercisable by written notice from LEH to Blue Dolphin.  Blue Dolphin agrees
that at the closing of the exercise of such option, it will deliver good and
marketable title to Disposal Well, free and clear of any Liens, other than
Permitted Liens.


11.5           Closings.      The closing of the exercise of any option provided
for in this Article 11 shall occur promptly after the exercise of an
option.  The Parties will execute such documents as are reasonably required to
consummate such transaction.  At the closing of a Blue Dolphin Option, LEH will
deliver to Blue Dolphin a certificate confirming the accuracy as of the date of
closing of the all representations set forth in Article V which are Applicable
Representations with respect to the asset being purchased.


ARTICLE XII


INDEMNIFICATION


12.1           Permitted Indebtedness.  As of the Closing Date and subject to
the Lazarus Entities’ indemnification obligation set forth in Section 12.3 and
as otherwise provided herein, Blue Dolphin shall acquire ownership of the
Interest, and accordingly indirect ownership of the Assigned Assets, subject to
the Permitted Indebtedness of the Lazarus Entities.


12.2           Indemnification By Blue Dolphin.  Blue Dolphin shall indemnify,
release, defend, and hold harmless the Lazarus Entities, and their
respective  officers, directors, employees, agents, representatives, Affiliates,
subsidiaries, contractors, subcontractors, successors and assigns (collectively,
the “Lazarus Entities Indemnitees”) from and against any and all Losses asserted
against, resulting from, imposed upon or incurred by any of the Lazarus Entities
Indemnitees as a result of, or arising out of:  (a) the breach of any of the
representations, warranties, covenants or agreements of Blue Dolphin contained
in this Agreement, (b) the Permitted Indebtedness of the Lazarus Entities as of
the Closing Date, and (c) any liability for taxes (including interest, penalties
or fines related thereto) the responsibility for payment of which was assumed by
Blue Dolphin pursuant to Section 7.4.    The maximum liability of Blue Dolphin
pursuant to this Section 8.2 shall equal to the total value of the BDEC Shares
as of the Closing Date.  Blue Dolphin shall have no liability pursuant to this
Section 12.2 with respect to any claims brought subsequent to the first
anniversary of Closing Date.
 
 
 
25

--------------------------------------------------------------------------------

 


12.3           Indemnification By LEH.  LEH shall indemnify, defend and hold
harmless Blue Dolphin and its Affiliates, and their respective officers,
directors, employees, agents, representatives, Affiliates, subsidiaries,
successors and assigns (collectively, the “Blue Dolphin Indemnitees”) from and
against all Losses asserted against, resulting from, imposed upon or incurred by
any of the Blue Dolphin Indemnitees as a result of, or arising out of, (a) the
breach of any of the representations, warranties, covenants or agreements of any
of the Lazarus Entities contained in this Agreement, (b) any liability for Taxes
(including interest, penalties or fines related thereto) related to the Assigned
Assets the responsibility for payment of which was assumed by LEH pursuant to
Section 7.4 above, and (c) all liabilities, duties, and obligations of every
kind whatsoever relative to ownership, operation, occupancy, condition or use of
the Assigned Assets before the Closing Date, other than the Permitted
Indebtedness of LEH as of the Closing Date.  The maximum aggregate liability of
LEH pursuant to this Section 12.3 shall equal to the total value of the BDEC
Shares as of the Closing Date.  LEH shall have no liability pursuant to this
Section 12.3 with respect to any claims brought subsequent to the first
anniversary of Closing Date.


12.4           Notice of Asserted Liability, Opportunity to Defend.  All claims
for indemnification under Sections 12.2 and 12.3 shall be asserted and resolved
pursuant to this Section 12.4.  Any Person claiming indemnification hereunder is
hereinafter referred to as the “Indemnified Party” and any Person against whom
such claims are asserted hereunder is hereinafter referred to as the
“Indemnifying Party.”  In the event that any Losses are asserted against or
sought to be collected from an Indemnified Party by a third party, said
Indemnifying Party shall not be obligated to indemnify the Indemnified Party
with respect to any such Losses if the Indemnified Party fails to notify the
Indemnifying Party thereof in accordance with the provisions of this Agreement
in reasonably sufficient time so that the Indemnifying Party’s ability to defend
against the Losses is not prejudiced.  The Indemnifying Party shall have thirty
(30) days from the personal delivery or receipt of the Indemnified Party’s
notice of any such third party claim  (the “Notice Period”) to notify the
Indemnified Party (i) whether or not it disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such
Losses and/or (ii) whether or not it desires, at the sole cost and expense of
the Indemnifying Party, to defend the Indemnified Party against such Losses;
provided, however, that any Indemnified Party is hereby authorized prior to and
during the Notice Period to file any motion, answer or other pleading that it
shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Party (and of which it shall have given notice and opportunity to
comment to the Indemnifying Party) and not prejudicial to the Indemnifying
Party.  In the event that the Indemnifying Party notifies the Indemnified Party
within the Notice Period that it desires to defend the Indemnified Party against
such Losses, the Indemnifying Party shall have the right to defend all
appropriate proceedings, and with counsel of its own choosing, which proceedings
shall be promptly settled or prosecuted by them to a final conclusion.  If the
Indemnified Party desires to participate in, but not control, any such defense
or settlement it may do so at its sole cost and expense.  If requested by the
Indemnifying Party, the Indemnified Party agrees to cooperate with the
Indemnifying Party and its counsel in contesting any Losses that the
Indemnifying Party elects to contest or, if appropriate and related to the claim
in question, in making any counterclaim against the Person asserting the third
party Losses, or any cross-complaint against any Person.  No claim may be
settled or otherwise compromised without the prior written consent of the
Indemnifying Party.
 
 
 
26

--------------------------------------------------------------------------------

 


12.5           Exclusive Remedy.  As between the Blue Dolphin Indemnitees and
the Lazarus Entities Indemnitees the rights and obligations set forth in this
Agreement, and the related agreements, instruments, and certificates executed in
connection herewith, will be the exclusive rights and obligations with respect
to the transactions provided for herein or contemplated hereby or thereby, it
being understood and agreed between the Lazarus Entities and Blue Dolphin that
all rights and obligations between the Lazarus Entities and its Affiliates on
the one hand and Blue Dolphin and its Affiliates on the other hand shall be
governed by this Agreement, and the related agreements, instruments and
certificates executed in connection herewith.


12.6           NEGLIGENCE AND STRICT LIABILITY WAIVER.  WITHOUT LIMITING OR
ENLARGING THE SCOPE OF THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS
AGREEMENT, THE LAZARUS ENTITIES INDEMNITEES AND/OR THE BLUE DOLPHIN INDEMNITEES
SHALL BE ENTITLED TO INDEMNIFICATION PURSUANT TO THIS AGREEMENT IN ACCORDANCE
WITH THE TERMS HEREOF, REGARDLESS OF WHETHER THE LOSS OR CLAIM GIVING RISE TO
SUCH INDEMNIFICATION OBLIGATIONS IS THE RESULT OF THE SOLE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR VIOLATION OF ANY LAW BY THE LAZARUS
ENTITY INDEMNITEES OR BY THE BLUE DOLPHIN INDEMNITEES.  THE PARTIES AGREE THAT
THIS PARAGRAPH CONSTITUTES A CONSPICUOUS LEGEND.


ARTICLE XIII


MISCELLANEOUS
 
13.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.


13.2           Expenses.  Each Party shall be solely responsible for all
expenses, including due diligence expenses, incurred by it in connection with
this transaction, and neither Party shall be entitled to any reimbursement for
such expenses from the other Party hereto.  Without limiting the generality of
the foregoing, Blue Dolphin will be solely responsible for all recording fees
and taxes associated with the recordation of documents relating to the
conveyances to be delivered pursuant hereto.
 
 
 
27

--------------------------------------------------------------------------------

 


13.3           No Third Party Beneficiaries.  Nothing in this Agreement shall
provide any benefit to any third party or entitle any third party to any claim,
cause of action, remedy or right of any kind, it being the intent of the Parties
that this Agreement shall not be construed as a third party beneficiary
contract; provided, however, that the indemnification provisions in Article XII
shall inure to the benefit of the Blue Dolphin Indemnitees and the Lazarus
Entities Indemnitees as provided herein.


13.4           Waiver.  Except as expressly provided in this Agreement, neither
the failure nor any delay on the part of any Party hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, or of any
other right, power or remedy; nor shall any single or partial exercise of any
right, power or remedy preclude any further or other exercise thereof, or the
exercise of any other right, power or remedy.  Except as expressly provided
herein, no waiver of any of the provisions of this Agreement shall be valid
unless it is in writing and signed by the Party against who it is sought to be
enforced.


13.5           Entire Agreement; Amendment.  This Agreement, the Schedules and
Exhibits hereto, each of which is deemed to be a part hereof, and any
agreements, instruments or documents executed and delivered by the Parties
pursuant to this Agreement, constitute the entire agreement and understanding
between the Parties, and all previous undertakings, negotiations and agreements
between the Parties regarding the subject matter hereof are merged herein.  This
Agreement may not be modified orally, but only by an agreement in writing signed
by Blue Dolphin and the Lazarus Entities.


13.6           Notices.  Unless otherwise provided, any and all notices or other
communications required or permitted under this Agreement shall be given in
writing and delivered in person or sent by United States certified or registered
mail, postage prepaid, return receipt requested, or by overnight express mail,
or by telex, facsimile or telecopy to the address of such Party set forth
below.  Any such notice shall be effective upon receipt or three (3) days after
placed in the mail, whichever is earlier.


If to Blue Dolphin:
By Mail or Hand Delivery:
801 Travis Street, Suite 2100
Houston, Texas 77002
Attention:  Ivar Siem
Fax:      (713) 227-7626
Phone: (713) 568-4725
 
 
 
28

--------------------------------------------------------------------------------

 
 
If to the Lazarus Entities:
By Mail or Hand Delivery:
801 Travis Street, Suite 2100
Houston, Texas 77002
Attention: Jonathan P. Carroll
Fax:      (713) 850-0520
Phone: (713) 850-0500


Either Party may change its address for purposes of this Agreement by providing
notice to the other Party pursuant to this paragraph.


13.7           No Assignment.  This Agreement shall not be assigned or
transferred in any way whatsoever by any Party hereto except with prior written
consent of the other Parties hereto, which consent will not be unreasonably
withheld, and any assignment or attempted assignment without such consent shall
have no force or effect.  This Agreement shall be binding on and inure to the
benefit of the Parties hereto and their permitted successors and assigns.


13.8           Severability.  If any provision of this Agreement is invalid,
illegal or unenforceable, the balance of this Agreement shall remain in full
force and effect and this Agreement shall be construed in all respects as if
such invalid, illegal or unenforceable provision were omitted.  If any provision
is inapplicable to any Person or circumstances, it shall, nevertheless, remain
applicable to all other Persons and circumstances.


13.9           Publicity.  The Lazarus Entities and Blue Dolphin shall consult
with each other with regard to all publicity and other releases concerning this
Agreement and the transactions contemplated hereby and, except as required by
applicable law or the applicable rules or regulations of any governmental entity
or stock exchange, no Party shall issue any such publicity or other release
without the prior written consent of the other Parties, which shall not be
unreasonably withheld.


13.10           Construction.  Any section headings in this Agreement are for
convenience of reference only, and shall be given no effect in the construction
or interpretation of this Agreement or any provisions thereof.  No provision of
this Agreement will be interpreted in favor of, or against, any Party by reason
of the extent to which any such Party or its counsel participated in the
drafting thereof.


13.11           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and which together
shall constitute but one and the same instrument.


13.12           Further Assurances.  After the Closing Date, each Party hereto
at the reasonable request of the other and without additional consideration,
shall execute and deliver, or shall cause to be executed and delivered, from
time to time, such further certificates, agreements of instruments of conveyance
and transfer, assumption, release and acquittance and shall take such other
action as the other Party hereto may reasonably request, to convey and deliver
the Interest, and indirectly the Assigned Assets, to Blue Dolphin, to assure to
the Lazarus Entities the obligations of Blue Dolphin with respect to the
Permitted Indebtedness of the Lazarus Entities and to otherwise consummate or
implement the transactions contemplated by this Agreement.
 
 
 
29

--------------------------------------------------------------------------------

 


13.13  Registration Rights.  At the request of LEH given within 6 months after
Closing, Blue Dolphin and LEH will enter into a registration rights agreement in
customary form providing for (i) up to two (2) demand registration rights with
respect to the BDEC Shares provided that the value of the BDEC Shares offered
thereby must be at least $10,000,000, and (ii) unlimited piggyback registration
rights to issuances by Blue Dolphin of shares of Blue Dolphin Common Stock for
cash.


13.14           Effectiveness of Blue Dolphin Execution.   The execution of this
Agreement by Blue Dolphin shall not be deemed effective until it has received
confirmation of the written approval of AP Energy Partners LLC of the execution
by the Lazarus Entities of this Agreement.  If such confirmation is not received
on or before 5:00 p. m. on July 12, 2011, this Agreement shall be null and void
and shall be deemed to have no force or effect.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO IMMEDIATELY FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.
 
 
LAZARUS ENERGY HOLDINGS, LLC, a
Delaware limited liability company


By:_______________________________________
Jonathan P. Carroll
Director / Manager




LAZARUS ENERGY, LLC, a
Delaware limited liability company,


By:_______________________________________
Jonathan P. Carroll
Director / Manager


LAZARUS LOUISIANA REFINERY II, LLC, a
Delaware limited liability company




By:_______________________________________
Jonathan P. Carroll
Director / Manager


LAZARUS TEXAS REFINERY II, LLC, a
Delaware limited liability company




By:_______________________________________
Jonathan P. Carroll
Director / Manager


LAZARUS ENVIRONMENTAL, LLC, a
Delaware limited liability company




By:_______________________________________
Jonathan P. Carroll
Director / Manager
 
 
 
31

--------------------------------------------------------------------------------

 




LAZARUS ENERGY DEVELOPMENT, LLC, a
Delaware limited liability company




By:_______________________________________
Jonathan P. Carroll
Director / Manager


BLUE DOLPHIN ENERGY COMPANY, a
Delaware corporation


By:_______________________________________
Ivar Siem
Chief Executive Officer












 
32

--------------------------------------------------------------------------------

 






Table of Schedules and Exhibits
to
Purchase and Sale Agreement




Schedules


Lazarus Disclosure Schedule
Blue Dolphin Disclosure Schedule


Exhibits
 
Exhibit 1
Disposal Well
Exhibit 2
Longview Assets
Exhibit 3
Mermentau Assets
Exhibit 3.6
Director Candidates
Exhibit 4
Nixon Additional Tract
Exhibit 5
Nixon Refinery
Exhibit 5.7
Lazarus Financial Statements
Exhibit 11.3
Liabilities relating to Assets subject to Options


 

 
 
33

--------------------------------------------------------------------------------

 




[lazarus.jpg]

 
 
 

--------------------------------------------------------------------------------

 

[bdds.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1p1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1p2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p4.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[ex2p5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p6.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p7.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p8.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p9.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p10.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex2p11.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex3p1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex3p2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex3p3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[ex36.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex4p1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex4p2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p6.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p7.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p8.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p9.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p10.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p11.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p12.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p13.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex5p14.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p6.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p7.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p8.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p9.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p10.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex57p11.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.3
to that certain Purchase and Sale Agreement
dated June 10, 2011 among Blue Dolphin Energy Company
and Lazarus Energy Holdings, LLC, et al




All debt obligations are currently due and subject to negotiated terms of
acquisition or refinancing.
 


 
Longview (LTRII)   $1,547,876.71                     
 
Gregg County Refining -  creditor - negotiable
 


 
Nixon adjacent property (LED)    $1,514,168.40
 
Notre Dame Investors – creditor - negotiable
 


 
Mermentau (LLRII)  $1,601,045.00
 
Notre Dame Investors – creditor - negotiable
 


 


 


 


 


 
 

--------------------------------------------------------------------------------

 
 


 


 


 


 